Citation Nr: 1443938	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  14-17 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from February 1960 to February 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in June 2014.  A transcript of this hearing is of record.  At the hearing the Veteran submitted additional evidence and waived the right to initial RO review.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At an October 2012 VA examination, a VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner stated that the hearing loss was unrelated to service because there was not a significant change in hearing thresholds between the enlistment and separation examinations.  This opinion is insufficient for adjudication of the claim.

A medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Also, the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

During the June 2014 hearing, the Veteran testified to noise exposure in service without the benefit of hearing protection.  He stated that he first noticed problems with his hearing during service and shortly thereafter.  The examiner's opinion does not reflect consideration of the Veteran's reported noise exposure in service; the onset of his hearing problems in service; and the continuity of symptoms following discharge.  

Because the examiner's negative opinion as to the etiology of the Veteran's bilateral hearing loss appears to be based solely on the fact that he had "normal" hearing at separation, another opinion is needed.  The opinion must be based on the results of the current clinical examination, the Veteran's pertinent history, his in-service noise exposure, his competent report as to his observable symptoms in service and thereafter, and applicable medical principles. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is asked to provide, or authorize VA to obtain, any and all non-duplicative private treatment records pertaining to his hearing loss disability, including from clinicians in Minot, North Dakota.  Obtain and associate with the claims folder any VA treatment records dated since July 2012.

All efforts to obtain any and all identified records must be fully documented in the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself, as well as from individuals who have first-hand knowledge of the onset and duration of his hearing loss.

3.  Schedule the Veteran for a new VA examination to determine the nature and etiology of his bilateral hearing loss.  

The examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss had clinical onset in service; or, is otherwise related to service; or, manifested within a year of discharge. 

A clear rationale for the opinion is required, as is a discussion of the pertinent facts and medical principles involved.  

The examiner is to consider the Veteran's contentions regarding the onset of his diminished hearing acuity; the circumstances of his service, to include noise exposure from the rifle range in basic training and in 1962, as well as his close proximity to bulldozers and cranes and air compressors without hearing protection as a result of his military occupational specialty; and his continued hearing difficulty after service.  

If the requested opinion cannot be provided without resort to speculation, the examiner must so state and explain why this is so.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran must be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



